Citation Nr: 1740364	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  10-04 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to nonservice-connected death pension benefits for the period from January 1, 2010 forward.


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Attorney at Law


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1956 to March 1976.  He died in January 2008, and the appellant claims as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In that decision, the RO denied entitlement to service connection for the cause of the Veteran's death, entitlement to accrued benefits, and entitlement to basic eligibility for Dependents Educational Assistance (DEA) benefits.  Although a rating decision was not issued as to the question of entitlement to death pension, this issue was addressed in a December 2009 Statement of the Case (SOC).  The appellant perfected her appeal in February 2010 as to all issues addressed in the SOC.

In a May 2013 decision, the Board denied entitlement to service connection for cause of the Veteran's death, entitlement to accrued benefits, entitlement to DEA benefits, and entitlement to nonservice-connected death pension prior to January 1, 2010, and remanded the claim of entitlement to nonservice-connected death pension for the period from January 1, 2010 forward, for evidentiary development.

The Board observes that the appellant has been represented by a private attorney (identified on the title page) since January 2010.  In its May 2013 decision, the Board noted that the attorney had submitted correspondence in October 2011 advising that she was withdrawing as the attorney of record.  However, the appellant's appeal had already been certified to the Board prior to receipt of that communication, and there was no indication at that time that the appellant had revoked the attorney's authority of her behalf.  Therefore, in November 2012, the Board notified the attorney of these circumstances and allowed her the opportunity to submit a proper motion to withdraw from VA representation in accordance with 38 C.F.R. § 20.608.  The attorney did not submit such a motion prior to the Board decision, and thus she remained the attorney of record.

Subsequent to the Board's May 2013 decision and prior to recertification of the matter to the Board, a different attorney from the same law firm as the attorney of record submitted correspondence indicating her intent to withdraw from VA representation of the appellant.  However, the Board can find no indication that the attorney of record herself has sought to withdraw her representation, or that the appellant has revoked the attorney's authority.  As such, the attorney identified on the title page remains the attorney of record for the appellant in this matter.  See 38 C.F.R. § 14.629(c).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although additional delay is regrettable, the Board finds that a remand is necessary as it appears the appellant has never received the requisite notice with regard to her claim for death pension.  Moreover, the RO has not substantially complied with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

In its May 2013 remand, the Board observed, with respect to the appellant's death pension claim, that that the "last evidence concerning the appellant's income and expenses is dated in 2009, and it is unclear if she has been fully notified of the requirements for filing an EVR [Eligibility Verification Report] each year."  The Board directed the RO to "[r]equest the appellant to provide updated income and expense information for the periods from January 1, 2010, forward, to include through updated [EVRs]," and readjudicate the claim.

The RO took no action until June 2015, at which point it mailed the appellant a letter requesting that she provide "updated income and expense information for the periods from January 1, 2010 to present."  Among the enclosures listed on the cover letter was a VA Form 21-0516-1.  The letter was sent to the appellant's last known address but was returned as undeliverable.  No response was received from the appellant.

In March 2016, the appellant filed a new Application for DIC, Death Pension, and/or Accrued Benefits, with income and expense information for the year 2016.  No information regarding years 2010 through 2015 was provided.

In September 2016, the RO mailed the appellant a letter indicating that it was re-sending VA's June 2015 correspondence with the enclosed VA Form 21-0561-1.  Thereafter, in a February 2017 Deferred Rating Decision, a Decision Review Office (DRO) indicated that the appellant had been sent the wrong form, and instructed the RO to provide the appellant with a VA Form 21P-0518-1 (Improved Pension EVR - Surviving Spouse With No Children).  The correct form was mailed to the appellant in March 2016; however, it was sent to the wrong address.  Moreover, a DRO note dated in April 2016 reflects that the notice contained in the form was inadequate.

In May 2017, the RO was notified of the appellant's updated address.  Thereafter, a Supplemental Statement of the Case (SSOC) was mailed to that address but was returned as undeliverable.  A June 2017 Deferred Rating Decision indicates that a new SSOC, dated in May 2017, was mailed to a different address.  However, no copy of that SSOC is of record.

Basic entitlement to nonservice-connected death pension exists if the Veteran met certain requirements during his lifetime and the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. §§ 3.23 and 3.24.  See 38 C.F.R. § 3.3(b)(4).  In light of the above, information regarding the appellant's income and expenses for the years 2010 forward is crucial in the adjudication of her claim.  Because the record with respect to this information is insufficient and because the Board finds that the RO has not substantially complied with its prior remand directives in providing the appellant the requisite notice, a remand is warranted.

(The Board further notes that, on remand, the RO should attempt to verify the appellant's address given the considerable confusion, reflected in the claims file, regarding her recent address changes.)

Accordingly, the case is REMANDED for the following action:

1.  Verify the appellant's address and remail all returned mail.  Please document in the record if unable to verify such.

2.  Contact the appellant and request that she provide updated, detailed information regarding her income and expenses for the periods from January 1, 2010 forward.  Specifically, provide the appellant with a VA Form 21P-0518-1 (Improved Pension Eligibility Verification Report - Surviving Spouse With No Children).

3.  After all requested development has been completed, readjudicate the claim.  If any benefits sought on appeal are denied, issue the appellant and her representative a Supplemental Statement of the Case.  The case should then be returned to the Board for review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

